Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 03/11/2019:
Claims 1-5 have been examined.

Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Objections
1.	Claim 1 objected to because of the following informalities:  it is recommended to rewrite the fourth limitation/feature of the claim 1 [in the published specification] as the following: ”… a control state switching section switching between an enabled state in which steering control is performed to deflect the steered wheel such that the actual steering angle reaches the target angle and a disabled state in which the steering control is not performed…”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
1.1.1	The terms "an angle that is brought closer to the actual steering angle from the target steering angle" and “bring(ing) the target angle closer to the target steering angle as time passes” in claim 1 are relative terms, which renders the claim indefinite. The term(s) "brought/bring(s)/bringing closer" is/are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear, and the specification, as originally filed or as published, is silent on how close, or how much/less close, or how much/less closer, or further away the claimed angle/target angle should be brought to the claimed actual steering angle/target steering angle in order to be considered as being “brought closer to the actual steering angle from the target steering angle” and/or as being “brought closer to the target steering angle as time passes,” which renders the claim indefinite. Clarification is required.
For the purpose of this examination, the term(s) "brought/bring(s)/bringing closer" is/are NOT given a patentable weight, and therefore the last limitation/feature of claim 1 will be interpreted as the following: “… wherein, the target angle setting section sets the target angle to 
1.1.2	Claim 1 recites the limitation "the operation amount of the steering gear" in the body of the claim. There is insufficient antecedent basis for this limitation in the claim.
1.1.3	Claim 1 recites the limitation "an aircraft" in the claim preamble twice, thereby making unclear whether the same aircraft is being claimed in claim 1, or different aircrafts are being claimed in claim 1, which renders the claim indefinite. Clarification is required.
For the purpose of tis examination, it will be interpreted that the same aircraft is being claimed in claim 1.
1.1.4	Claims 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.5	Claims 2-5 recite the limitation "an aircraft" in the claim preambles, thereby making unclear whether the same aircraft is being claimed in dependent claims 2-5 and in independent claim 1, wherein claims 2-5 directly and/or indirectly depend on claim 1, or different aircrafts are being claimed in independent claim 1 and dependent claims 2-5, which renders the claims indefinite. Clarification is required.
For the purpose of tis examination, it will be interpreted that the same aircraft is being claimed in independent claim 1 and dependent claims 2-5.
1.1.6	The term “brings(ing) the target angle closer to the target steering angle” in claim 2 is relative term, which renders the claim indefinite. The term "brought/bring(s)/bringing closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear, and the specification, as originally filed or as published, is silent on how close, or how much/less close, or how much/less closer, or further away the claimed target angle should be brought to the claimed target steering angle in order to be considered as being “brought closer to the target steering angle,” which renders the claim indefinite. Clarification is required. 
For the purpose of this examination, the term "brought/bring(s)/bringing closer" is NOT given a patentable weight, and therefore the corresponding limitation/feature of claim 2 will be interpreted as the following: “… the target angle setting section brings the target angle 
1.1.7	The term “brings(ing) the target angle closer to the target steering angle” in claim 3 is relative term, which renders the claim indefinite. The term "brought/bring(s)/bringing closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear, and the specification, as originally filed or as published, is silent on how close, or how much/less close, or how much/less closer, or further away the claimed target angle should be brought to 
For the purpose of this examination, the term "brought/bring(s)/bringing closer" is NOT given a patentable weight, and therefore the corresponding limitation/feature of claim 3 will be interpreted as the following: “… the target angle setting section brings the target angle 
1.1.8	The term “brings(ing) the target angle closer to the target steering angle” in claim 4 is relative term, which renders the claim indefinite. The term "brought/bring(s)/bringing closer" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
It is unclear, and the specification, as originally filed or as published, is silent on how close, or how much/less close, or how much/less closer, or further away the claimed target angle should be brought to the claimed target steering angle in order to be considered as being “brought closer to the target steering angle,” which renders the claim indefinite. Clarification is required. 
For the purpose of this examination, the term "brought/bring(s)/bringing closer" is NOT given a patentable weight, and therefore the corresponding limitation/feature of claim 4 will be interpreted as the following: “… the target angle setting section brings the target angle 

	
Allowable Subject Matter
1.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662